Title: To James Madison from Philip Schuyler, 24 June 1788
From: Schuyler, Philip
To: Madison, James


Dear SirPoughkeepie June 24th. 1788
This moment an express is arrived from New Hampshire, conveying the happy intelligence contained in a letter, of which you have a copy at bottom of this. Colonel Hamilton is in convention, and has requested me to forward this advice to you.
Unless the adoption [by] New Hampshire should alarm the fears of those in opposition in the convention here, they will I apprehend persevere in the intention which they have decidely [sic] evinced of adoption predicated on previous Amendments, and those such as would r[e]nder the new Government very little, If any more energetic than the present.
If the convention should rise, before the Stage, which is now here, leaves this, Colo Hamilton will probably write you by that Conveyance; Your letter of the 13th Arrived last Evening. I am Sir with Great Esteem Your most Obedt Servant
Ph: Schuyler
